Citation Nr: 1749446	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active military service from December 1960 to September 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2017, the case was remanded pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2017 decision, the Board granted service connection for a back disability and remanded claims for increased ratings for right and left knee arthritis for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240.  In a February 2017 rating decision, the RO implemented the Board's grant by awarding service connection for degenerative disc disease of the lumbar spine.  Subsequently, the RO returned the case to the Board.  Then, in a September 2017 brief, the Veteran's representative correctly pointed out that a statement of the case has not yet been issued in relation to the claims for increase for knee disability and asserted that a further Board remand was required to instruct the RO to do so.  It appears that this case was simply returned from the AOJ to the Board in error and that the AOJ is aware that it must issue a statement of the case in relation to the claims for increase for right and left knee disability, as a separate appeals stream for these two issues appears in the VACOLS database.  However, because the case has been returned to the Board, and in light of the representative's argument, the Board is issuing a second remand just to ensure that the issuance of the statement of the case occurs in compliance with Manlincon.         

Consequently, the case is REMANDED for the following:

The AOJ should issue a statement of the case to the Veteran addressing the matters of entitlement to a rating in excess of 10 percent for right knee arthritis and entitlement to a rating in excess of 10 percent for left knee arthritis, including citation to relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




